Case 1:19-cv-00997-RDA-IDD Document 2 Filed 08/01/19 Page 1 of 1 PagelD# 24

 
 

1 nc

. MAILROOM
oe

oe ||e-

Di 7 a. .
- CLERK, U.S. DISTRICT COURT
U

 

 

 

 

NDRIA, VIRG)

 

United States District Court
For the Eastern District of Virginia
E-Noticing Registration Request for Pro Se Litigants

Case Number: LAAAE. BoA -L bb

Name: _ Jo+tn/ Z. Cox aL GAn/

Address: 5/ NE Lflomrie [Box 846
Berek, WA 738528

 

Telephone Number: 253,350. OF 70
Email Address: 4 Corr gan AS (@p Qu7leck. Com

The undersigned:

> Consents to receiving notice of filings pursuant to Fed. R. Civ. P.
5(b) via the Court’s electronic filing system.

> Waives service and notice by first class mail of all electronically filed
documents to include orders and judgments.

> Is responsible for immediately notifying the court in writing of any
change of email address.

>

LZ with PACER (www.pacer.gov).
Signature: _~ KL. Loon Date: OF /32 ZL of?
4

(iv

Court Use Only:

The request is GRANTED or DENIED

 

 

(Judge’s Signature) (Date)

 
